Citation Nr: 1211774	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to initial disability rating for posttraumatic stress disorder (PTSD) higher than 50 percent.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 with one year of service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego that assigned an initial rating of 30 percent for PTSD, effective from January 27, 2006.  The Board notes that this case was brokered to the San Diego RO from the RO in Oakland, California, and the Oakland RO currently has jurisdiction of the case.  That RO granted a 50 percent rating, from the original date of claim, in a December 2008 rating decision.  The Veteran continues to seek a higher rating.

In his substantive appeal, the Veteran requested a Board hearing.  In a December 2011 communication, his representative withdrew this request.  


FINDING OF FACT

The social and occupational impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas than reduced reliability and productivity; total social and occupational impairment is not shown at any time during the course of the appeal.


CONCLUSION OF LAW

The criteria for a rating for PTSD of 70 percent, but not more, are met for the initial rating period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a higher initial rating for PTSD.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence. 

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA with respect to the PTSD claim by letters mailed in March 2006 and June 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the PTSD claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, the originating agency readjudicated the claims based upon all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also notes that service treatment records have been obtained, as well as pertinent VA medical records.  In addition, the Veteran was afforded appropriate VA examinations addressing the severity of his PTSD.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence. 

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and not prejudicial to the Veteran. 

Accordingly, the Board will address the merits of the claims.

Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships. 

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran filed his claim in January 2006.  In April 2006, the Veteran was afforded a VA psychiatric examination.  No claims folder was reviewed but electronic records were reviewed by the examiner.  The Veteran reported that he started therapy in October 2005.  He was not on psychiatric medication but he had an appointment scheduled in the future.  The Veteran reported daily moderate to severe PTSD symptoms over the past year, especially nightmares over the past two to three years.  He reported he had a normal family growing up.  He was drafted after completing one year of junior college.  His MOS was Infantry.  He served in Vietnam from November 1967 to November 1968.  He received a Combat Infantry Badge and a Bronze Star.  As a member of the 9th Infantry Division Mobile River Force in the Mekong Delta, he saw considerable combat.  Following service, he returned to Junior College and earned an Associate Degree.  He worked as a police officer and then a firefighter until he had a heart attack and retired in October 2005.  He was on his third marriage which he described as shaky.  He stated his previous marriages fell apart because of his emotional detachment.  He has four children, two of whom he has a relationship with.  He has a relationship with one of his sisters.  He also sees one couple once every two weeks when he watches their band practice but otherwise does not socialize.  He goes fishing two to three times per week.  He reported drinking two beers daily.  There was no history of assaultiveness or suicide.  He reported no problems with communication or thought process but did report seeing Vietnamese in his house after he found a Vietnamese hat left by a former owner.  He reported that on a typical day he worked around his one acre property planting fruit trees.  He reported difficulty remembering dates and also noted decreased concentration.  He reported persistent moderate depression, some anhedonia, mild sense of worthlessness and moderate anxiety with impatience.  He reported road rage as well as difficulty falling and staying asleep as well as waking up in a sweat.  

Upon mental status examination the Veteran was found to be cooperative with good eye contact and hygiene.  There was no impairment of communication or thought process.  Mood and affect were mildly anxious and depressed.  He denied suicidal and homicidal ideations or intent.  He was not hallucinating or delusional.  Insight judgment, orientation and memory seemed grossly intact.  Assessment of PTSD included: Daily thoughts of soldiers being killed in Vietnam.  He avoided areas around him that reminded him of the Mekong Delta.  He reported being jumpy when he heard loud sudden noise, helicopters and noise at night.  He had nightmares and flashbacks two to three times per week.  He reported daily dissociative episodes with flashbacks daily while driving.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 51.  The examiner noted that he had a moderate case of PTSD as a result of combat in Vietnam.  He had no other mental disorder.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. 

In October 2008, the Veteran was afforded another VA psychiatric examination.  The claims folder and treatment records were reviewed.  At that time, the Veteran reported that he had been treating with a VA psychiatrist in addition to going to therapy consistently.  He was on psychiatric medication including Citalopram and Trazodone.  He reported ongoing symptoms of PTSD to include recurrent daily intrusive recollections, daily nightmares and flashbacks, irritability, difficulty concentrating, hypervigilance, hyper-startle response and sense of foreshortened future.  He denied psychotic symptoms but did admit to some short term memory problems.  He denied obsessive or ritualistic behavior but did report poor impulse control.  He again noted that his current marriage was shaky and stated he could not get close to people.  He felt that his emotional distance had contributed to his failed marriages.  Daily activity included tinkering in his workshop.  He reported drinking four beers nightly.  

Upon mental status examination, the Veteran was casually attired and anxious.  There was no inappropriate behavior.  Eye contact was fair to good.  There was no impairment of thought process, and there were no delusions or hallucinations, or suicidal or homicidal ideas.  Mood was not very good.  He was oriented to person, time, and place.  

The examiner felt that PTSD had increased to some extent since his medical retirement.  She assigned the Veteran a GAF score of 45, which she noted was the same GAF assigned by the Veteran's treating psychiatrist.  

In July 2010, the Veteran was afforded another VA psychiatric examination by another examiner.  Neither the claims folder nor the treatment records were reviewed.  At that time, the Veteran reported his wife was considering divorce because of his bad attitude.  He reported frequent symptoms of PTSD which had increased in severity.  The examiner also noted that there was discrepancy as to whether symptoms had gotten worse or improved.  It was noted that his coping may have improved but symptoms had worsened.  The Veteran reported nightmares four to six times per week.  He noted that he had had PTSD symptoms since his return from Vietnam but that he began to feel depressed after he stopped working.  He was still on Trazodone and a medication for mood.  He stated that when people talk about the military he wants to act out and be violent and his wife comes over and puts her arms around him to hold him back and sooth him so that he does not act out aggressively.  He stated that his relationship with his children was poor but he was working on repairing at least some of the relationships.  He stays by himself except that he sees some of the people he met in his Vietnam veterans group.  On the Beck Depression Inventory he scored 48 which is reflective of severe depression.  His PTSD PCLM score was 83 indicative of a great deal of posttraumatic stress.  He described dreams where he is drowning or back in Vietnam leading men to low ground which is opposite of what he was trained to do.  He experiences distress when he finds charms or trinkets in his house or yard from a previous owner who was Vietnamese.  The examiner provided a GAF score of 60 and noted that the Veteran's coping skills seemed to have improved but he still endorsed a great deal of stress.  She felt he may be an over-endorser.  She did note increased anger and observed that his psychosocial functioning was quite limited.  

A review of the Veteran's VA Medical Center treatment notes dating from October 2005 shows that the Veteran routinely receives mental health counseling and medication management at the VA Medical Center.  The VA Medical Center mental health treatment notes of record show that the Veteran consistently complained of depression, anxiety, panic attacks, trouble sleeping, avoidance tactics, intense anger, violent outbursts, isolation, hypervigilance, restlessness, and feelings of worthlessness.  These show that the Veteran has been engaged in lengthy therapy to deal with his mental and emotional difficulties stemming from his memories of intense combat.  His GAF scores have ranged from 45 to 50 with visits reflecting a 48 in October 2010, a 45 in July 2010 and February 2010, a 50 in November 2009, a 45 in November 2009, a 49 in September 2009, a 45 in September 2008, a 49 in May 2008, a 49 in March 2008, and a 50 in November 2006, January 2007 and March 2007.  

The Veteran's treating counselor psychologist at the VA PTSD clinical Team reported in a June 2010 that she had been working with the Veteran since October 2005.  He was engaged in empirically-based cognitive processing therapy for combat trauma.  

The Board finds that the Veteran is entitled to a 70 percent disability rating for PTSD.  In this regard, the Board notes that the Veteran has consistently reported severe PTSD symptoms throughout his treatment records.  The Board finds the treatment record to be more dispositive as to his level of functioning than the 2010 VA examination and the April 2006 VA examination, both of which were conducted without claims folder review, and the most recent which did not include a review of the considerable treatment records.  The Board finds the 2008 VA examination to be an accurate representative of his current functioning and consistent with his treatment records.  The Board notes that the Veteran has been treated by his VA psychiatrist since November 2006.  This psychiatrist has consistently noted that the Veteran's GAF has been between 45 and 50.  The more recent GAFs have been under 50.  The treating psychiatrist has repeatedly observed the Veteran at this level of functioning despite weekly trauma-focused therapy and medication.  Additionally, the 2008 VA examiner reported that the Veteran's PTSD was worse as of his medical retirement.  In combination, the Veteran's symptoms have produced impairment that more nearly approximated deficiencies in most areas than reduced reliability and productivity throughout the period of this claim. 

Consideration has been given to assigning a higher evaluation.  However, it has been reported that while the Veteran's PTSD would have an effect on his employability, it was not substantial enough to render him unemployable.  Rather, the Veteran is not currently employed as a result of physical disability and not his psychological impairment.  There is no indication from the record, and the Veteran has not asserted, that he had to quit working because of his PTSD symptoms.  Additionally, the evidence discussed above fails to show that the Veteran has total social and occupational impairment as contemplated by a rating in excess of 70 percent.  In this regard, the evidence does not show that he experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.  On the contrary, with respect to social impairment, the record reflects that the Veteran, while mostly keeping to himself, does socialize with members of his Vietnam veterans group.  While he described a poor relationship with his children, he was working to improve his relationship.   More recently, a January 2011 general examination report reflects that he does housework and yard work and is independent in his activities of daily living.  In light of the foregoing, the Board concludes that a higher evaluation for this period is not warranted. 

The Board acknowledges that the results of the VA examinations and the symptoms described in the mental health treatment notes do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD for the period specified above.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating, even though all the specific symptoms listed for a 70 percent rating are not manifested. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted any rating other than that assigned herein.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and that the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Board has increased the disability rating as warranted by the evidence.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings, to include the increased rating granted herein.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that the Veteran's service-connected PTSD warrants a 70 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


